Citation Nr: 1800744	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-41 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for loss of sense of taste.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from December 1957 to December 1959 and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran's August 2016 substantive appeal, VA Form 9, included a request for a BVA hearing.  The request was subsequently withdrawal in a September 2016 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017), 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not incurred in or otherwise related to active duty service.

2.  The Veteran does not have a current diagnosis of tinnitus.

3.  The Veteran's loss of sense of smell was not incurred in or otherwise related to active duty service. 

4.  The Veteran's loss of sense of taste was not incurred in or otherwise related to active duty service.




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 CFR §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

3.  The criteria for establishing entitlement to service connection for loss of sense of smell have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for establishing entitlement to service connection for loss of sense of taste have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file.  There is no evidence that the Veteran received post-service treatment for the conditions alleged.  A VA examination has been conducted as to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus and any necessary opinions were obtained.  

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Service connection for bilateral hearing loss and for tinnitus

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as due to his active service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current hearing loss disability, or tinnitus, that manifested during, or as a result of, active military service.  

According to military personnel records, the Veteran's official military occupation was a radio relay and carrier operations attendant.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels (dB) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 dB or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385 (2017).

For purposes of determining whether service connection for bilateral hearing loss and tinnitus is warranted, the Board has thoroughly reviewed and analyzed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

After a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss was not incurred in or otherwise related to his active service.  It also finds that the Veteran does not have a current diagnosis of tinnitus.

Review of the Veteran's service treatment records (STRs) does not reveal any complaints of bilateral hearing loss, tinnitus or related treatment during active military service.  During both a pre-induction and an induction examination in 1957, the Veteran reported that he was in good health.  The Board notes that a whisper test was performed in service, however, the results are not useful for VA evaluation purposes.  Prior conditions were noted including bilateral pes planus, a healed fracture of the nose, an eye condition/wearing glasses, and postural dorso lumbar scoliosis.  Nevertheless, the Veteran was deemed qualified for service.  At separation, in 1962, the Veteran again reported that he was in good health.  His list of prior conditions included the mumps, eye trouble/wearing glasses, and a possible drinking problem.   An earlier report of medical history referenced additional conditions, to include foot trouble, nervous trouble, and chronic sleep disturbance.  There is no indication that the Veteran received a diagnosis of bilateral hearing loss or tinnitus in service. 

Post-service, there is no evidence that the Veteran received or is currently seeking treatment for bilateral hearing loss or for tinnitus.

In May 2016, the Veteran underwent a VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  During the clinical evaluation, the Veteran reported that his hearing loss impacts ordinary conditions of daily life, including his ability to work as he has increasing difficulty understanding conversations.  The examination report reflects that the Veteran did not report any experience of tinnitus either in-service or at any point thereafter.

On examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
60
LEFT
35
50
50
60
70

Pure tone threshold averages were 58 dB for the right ear and 58 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

Based upon the audiological evaluation, the Veteran was diagnosed with sensorineural hearing loss in both the right and the left ear.  Despite the aforementioned diagnoses, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a related to active service.  In reaching the stated conclusion the examiner acknowledged that a whisper test was performed during the Veteran's first tour of duty and his second tour showed no significant threshold shift.  At separation, the Veteran made no reference to any symptoms related to hearing loss.  The examiner also noted a review of relevant medical literature which found no sufficient evidence to support a conclusion that permanent noise-induced hearing loss can develop later in life, long after the cessation of the noise exposure.  (Citing a 2006 recent study by the Institute of Medicine's on Noise and Military Service).  The examiner noted that while the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such as delayed effects occur.  

The Board acknowledges its obligation to fully consider all lay assertions of record in making all determinations.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran is competent to report on observable symptoms, lay persons are not competent to consider complex medical questions to include assessments of the nature and etiology of current symptoms or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

While the Board is sympathetic to the Veteran's contention that his bilateral hearing loss and tinnitus were caused by exposure to acoustic trauma during active service, the medical evidence does not support his assertion.  Further, even if the Board were to concede that the Veteran's service as a radio relay and carrier operations attendant was consistent with hazardous noise exposure, the record does not reveal a nexus between the Veteran's current hearing loss and his active service, to include noise-exposure therein.  Further, there is no competent medical evidence showing that the Veteran suffers from current symptoms or has a current diagnosis of tinnitus. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

Service connection for loss of sense of taste and smell

The Veteran contends that his loss of smell and loss of taste were caused by or otherwise related to his active service.  The preponderance of the evidence is against the against the Veteran's claim.

The Veteran's service treatment records are silent for treatment or complaints of loss of smell or loss of taste. The Veteran's June 1962 separation examination shows normal nose, sinuses, mouth, and throat. 

Post service, there is no evidence that the Veteran has been or is currently receiving treatment for loss of smell or taste.  There is also no medical evidence that shows complaints of loss of smell or taste. 

The Board acknowledges that lay persons are generally deemed credible to report on observable symptoms.  However, without medical training, a lay person to include the Veteran, is not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.').  In this case, the Veteran is not competent to opine as to whether his loss of smell and loss of taste was caused by or otherwise related to service as it falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Accordingly, the Board finds that the evidence of record does reveal a basis upon which service connection for loss of sense of smell and loss of sense of taste can be granted.  As previously noted, the evidence of record does not reveal competent lay or medical evidence indicating that the Veteran's loss of sense of smell or loss of sense of taste had its onset in service or is otherwise related to service.

Therefore, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  The Veteran's claim must be denied.
















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for loss of sense of smell is denied. 

Entitlement to service connection for loss of sense of taste is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


